LEIBSON, Justice,
dissenting.
Respectfully, I dissent. I write separately because I differ from Justice Combs in expressing my reasons for dissent.
The Majority Opinion confuses “notice of claim,” the term used in KRS 342.316(2)(a), with “notice of injury,” the term used in Larson’s treatise in discussing his view that “notice of injury” must be given to the employer as soon as practicable even though the time limitation on filing a claim may be much longer.
Our Kentucky statute uses the term “claim” rather than the term “injury.” KRS 342.316(2)(a). But, under KRS 342.-316(2)(b)l., no right to make a “claim” exists in an occupational disease case such as the present one until the claimant has obtained two medical reports “supporting his claim” for filing with his application. Thus Appellee Slone had no claim until he had *702obtained a second medical report supporting his claim, and the Majority Opinion compelling him to give notice of his claim before he had one is a contradiction in terms.
While I might agree with the Majority Opinion if statutory requirements were worded differently, the statutory language selected by the General Assembly controls when a claim exists, and the Majority Opinion here compels “notice of claim” before a claim exists.
LAMBERT, J., joins this dissent.